DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Throughout the Specification applicant discloses “drug” or “drugs” where it appears applicant intended “chemical” or “chemicals.” Applicant should replace each instance of “drug” or “drugs” with “chemical” or “chemicals,” respectively. 
Appropriate correction is required.
Claim Objections
Claims 1, 4 and 6-8 are objected to because of the following informalities:  Applicant recites “drug” or “drugs” where it appears applicant intended “chemical” or “chemicals.” For examination purposes, each claim will be considered to recite “chemical” or “chemicals,” respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the remaining amount" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “the remaining amounts.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuzawa et al. (CN 104245494).
  	Fukuzawa teach an equipment management system comprising:
  	a communicating part (24) that acquires from a ship (21) by radio notification information including one piece of state information, or two or more pieces of state information selected from pieces of state information on at least ballast water process equipment (22), boiler equipment, and water desalination process equipment loaded on the ship; and
  	a processing part (28) that extracts the pieces of state information on the ballast water process equipment (22), the boiler equipment, or the water desalination process equipment from the notification information acquired from the ship, produces management information including chemical information at least necessary for the ballast water process equipment, the boiler equipment, or the water desalination process equipment, and causes the communicating part to send out the management information to the ship sending out at least the notification information ([0028] Furthermore, these sensor SI to S6 connected with an environmental safety data plot of data storage transmission device of control device is not shown, the control system performs basic operational management ballast water treatment system, and the connection to the host computer of the ship remote configuration via the satellite communication radio. [0038]; The remote monitoring device (0038) through the ballast water treatment system of the present embodiment 22, since all the places on the ship 21 earth travel, using the position information to the satellite communication 26 is a wireless connection manner, to beforehand know the bactericides, neutralizing agents such as replenishment is necessary, there is no loading of the medicine on the ship 21 when the docking port can be a planned implementation needs to supply. Otherwise, it can automatically work record of the ballast water treatment system 22. In addition, following effects can be obtained by the host computer on the land 28 can be parked in the port failure beforehand ballast water treatment system 22, whereby the docking port can correspondingly quickly. In particular, sodium hypochlorite storage is as active substances (fungicides), common difference, gradually decreases as the time goes by effective chlorine concentration. Therefore, before the conveying by a helm, a replenishment amount required way of realizing the object of improving the efficiency.).
  	Per claim 5, Fukuzawa et al. teach an equipment management system comprising:
 	a processing part (28) that produces notification information including one piece of state information, or two or more pieces of state information selected from pieces of state information on at least ballast water process equipment, boiler equipment, and water desalination process equipment loaded on a ship (21) ([0028] Furthermore, these sensor SI to S6 connected with an environmental safety data plot of data storage transmission device of control device is not shown, the control system performs basic operational management ballast water treatment system, and the connection to the host computer of the ship remote configuration via the satellite communication radio. [0038]; The remote monitoring device (0038) through the ballast water treatment system of the present embodiment 22, since all the places on the ship 21 earth travel, using the position information to the satellite communication 26 is a wireless connection manner, to beforehand know the bactericides, neutralizing agents such as replenishment is necessary, there is no loading of the medicine on the ship 21 when the docking port can be a planned implementation needs to supply. Otherwise, it can automatically work record of the ballast water treatment system 22. In addition, following effects can be obtained by the host computer on the land 28 can be parked in the port failure beforehand ballast water treatment system 22, whereby the docking port can correspondingly quickly. In particular, sodium hypochlorite storage is as active substances (fungicides), common difference, gradually decreases as the time goes by effective chlorine concentration. Therefore, before the conveying by a helm, a replenishment amount required way of realizing the object of improving the efficiency.).; and
 	a communicating part (24) that transmits by radio the notification information produced by the processing part [0028] Furthermore, these sensor SI to S6 connected with an environmental safety data plot of data storage transmission device of control device is not shown, the control system performs basic operational management ballast water treatment system, and the connection to the host computer of the ship remote configuration via the satellite communication radio.).
  	Per claim 6, wherein the communicating part receives by radio management information including chemical information at least necessary for the ballast water process equipment, the boiler equipment, or the water desalination process equipment, and sends out the management information to the processing part ([0036] The remote monitoring device in the navigation through all kinds of sensors SI to S6 detects 22 the condition of the ballast water treatment system, transmitted to the control device 23 data storage transmission device the control device 23 and the communication satellite 26 is a wireless connection to the host computer 28. Therefore, from the satellite communication device 24 via a communication satellite 26 towards the receiving side of the satellite communication device 27 sends the data, and the host computer 28 side receives the data (arrow A in FIG. 2)., and wherein the processing part presents the management information ([0035] in FIG. 2, the ship 21 has ballast water processing system 22 provided with the control device through the ballast water treatment system 22 of various sensor SI to S6 detection data storage device 23 having transmit all kinds of sensor SI to S6 data transmitting function and receiving function of the satellite communication device (24). In one aspect, host computer land side 28 side is configured with a transmitting-receiving function of satellite communication device 27, ship 21, control device 23 and host computer 28 to communication satellite 26 is a wireless connection.).
  	Per claim 7, Fukuzawa et al. teach an equipment management program executed by a computer (28), the equipment management program for causing the computer to implement:
 	a function of producing notification information that includes one piece of state information, or two or more pieces of state information selected from pieces of state information on at least ballast water process equipment, boiler equipment, and water desalination process equipment loaded on a ship ([0005] To meet the processing reference of the ballast water as the ballast water processing system, system mainly adopts the combination of the following device: storing device of active substances such as chlorine and oxygen (bactericide) or ship on their generation device; the adding device of these active substances added to the ballast water for neutralizing the residual discharging ballast water, the active substance in the ballast water neutralizing agent adding device. [0006] The said ballast water treatment system, the mooring in port time after confirming the normal operation of the ballast water treatment system to make it work, and then according to the different conditions of needed to be adjusted to the proper port status state, to supply the medicine, monitoring working state (maintenance and inspection). In particular, the active substance used as ballast water processing system of disinfectant, usually for human, ship and environment caused by dangerous substance, therefore, the ballast water processing system of the maintenance and inspection operation, needing wearable protection equipment under the state above the general level of security check, so it needs a lot of time. In addition, further needs to confirm quality of discharged water is does not bring bad influence to the environment.);
 	a function of extracting the pieces of state information on the ballast water process equipment, the boiler equipment, or the water desalination process equipment from the notification information and producing management information that includes chemical information necessary for the ballast water process equipment, the boiler equipment, or the water desalination process equipment ([0028] Furthermore, these sensor SI to S6 connected with an environmental safety data plot of data storage transmission device of control device is not shown, the control system performs basic operational management ballast water treatment system, and the connection to the host computer of the ship remote configuration via the satellite communication radio. [0038]; The remote monitoring device (0038) through the ballast water treatment system of the present embodiment 22, since all the places on the ship 21 earth travel, using the position information to the satellite communication 26 is a wireless connection manner, to beforehand know the bactericides, neutralizing agents such as replenishment is necessary, there is no loading of the medicine on the ship 21 when the docking port can be a planned implementation needs to supply. Otherwise, it can automatically work record of the ballast water treatment system 22. In addition, following effects can be obtained by the host computer on the land 28 can be parked in the port failure beforehand ballast water treatment system 22, whereby the docking port can correspondingly quickly. In particular, sodium hypochlorite storage is as active substances (fungicides), common difference, gradually decreases as the time goes by effective chlorine concentration. Therefore, before the conveying by a helm, a replenishment amount required way of realizing the object of improving the efficiency.); and 
 	a function of sending out the notification information or the management information ([0018] Furthermore, the invention provides a system for ballast water treatment remote monitoring method for ship, wherein the confirmation treatment effect by setting the device and environment safety monitoring device of the ballast water processing system obtains data treatment effect and ring secure data transmission to a data storage transmission device, said data storage transmission device transmits the wireless data to the main computer and the remote configuration of ship, said host computer based on processing effect data and environmental safety data transmitting device receives from said data storage. condition of the control device by remote monitoring the ballast water treatment system and to keep the management so that the ballast water treatment system operating properly (the fourth technical solution).).
  	Per claim 8, Fukuzawa et al. teach an equipment management method comprising:
 	producing notification information that includes one piece of state information, or two or more pieces of state information selected from pieces of state information on at least ballast water process equipment, boiler equipment, and water desalination process equipment loaded on a ship (21; [0005] To meet the processing reference of the ballast water as the ballast water processing system, system mainly adopts the combination of the following device: storing device of active substances such as chlorine and oxygen (bactericide) or ship on their generation device; the adding device of these active substances added to the ballast water for neutralizing the residual discharging ballast water, the active substance in the ballast water neutralizing agent adding device. [0006] The said ballast water treatment system, the mooring in port time after confirming the normal operation of the ballast water treatment system to make it work, and then according to the different conditions of needed to be adjusted to the proper port status state, to supply the medicine, monitoring working state (maintenance and inspection). In particular, the active substance used as ballast water processing system of disinfectant, usually for human, ship and environment caused by dangerous substance, therefore, the ballast water processing system of the maintenance and inspection operation, needing wearable protection equipment under the state above the general level of security check, so it needs a lot of time. In addition, further needs to confirm quality of discharged water is does not bring bad influence to the environment.);
  	extracting the pieces of state information on the ballast water process equipment, the boiler equipment, or the water desalination process equipment from the notification information and producing management information that includes chemical information necessary for the ballast water process equipment, the boiler equipment, or the water desalination process equipment ([0028] Furthermore, these sensor SI to S6 connected with an environmental safety data plot of data storage transmission device of control device is not shown, the control system performs basic operational management ballast water treatment system, and the connection to the host computer of the ship remote configuration via the satellite communication radio. [0038]; The remote monitoring device (0038) through the ballast water treatment system of the present embodiment 22, since all the places on the ship 21 earth travel, using the position information to the satellite communication 26 is a wireless connection manner, to beforehand know the bactericides, neutralizing agents such as replenishment is necessary, there is no loading of the medicine on the ship 21 when the docking port can be a planned implementation needs to supply. Otherwise, it can automatically work record of the ballast water treatment system 22. In addition, following effects can be obtained by the host computer on the land 28 can be parked in the port failure beforehand ballast water treatment system 22, whereby the docking port can correspondingly quickly. In particular, sodium hypochlorite storage is as active substances (fungicides), common difference, gradually decreases as the time goes by effective chlorine concentration. Therefore, before the conveying by a helm, a replenishment amount required way of realizing the object of improving the efficiency.); and
  	sending out the notification information or the management information ([0018] Furthermore, the invention provides a system for ballast water treatment remote monitoring method for ship, wherein the confirmation treatment effect by setting the device and environment safety monitoring device of the ballast water processing system obtains data treatment effect and ring secure data transmission to a data storage transmission device, said data storage transmission device transmits the wireless data to the main computer and the remote configuration of ship, said host computer based on processing effect data and environmental safety data transmitting device receives from said data storage. condition of the control device by remote monitoring the ballast water treatment system and to keep the management so that the ballast water treatment system operating properly (the fourth technical solution).).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuzawa et al. (‘494).
  	Fukuzawa et al. do not explicitly disclose wherein the processing part causes the communicating part to send out the management information to an owner or a manager of the ship that sends out the notification information.
  	It is submitted that it would have been well within the purview of the skilled artisan to modify the system of Fukuzawa et al. such that it includes wherein the processing part causes the communicating part to send out the management information to an owner or a manager of the ship that sends out the notification information in order to, for example, ensure that aware of the pollutant status of ballast water.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzawa et al. (‘494) in view of Kuhlgatz (JP 2008-532190).
  	Per claim 3, Fukuzawa et al. do not disclose wherein the management information further includes reporting document information to be used for a journal information or a ballast process report.
  	Kuhlgatz disclose a system wherein management information further includes reporting document information to be used for a journal information ([0017]) in order to, for example, log information related to operation of the ship.
 	Accordingly, it would have been readily obvious for the skilled artisan to modify the system of Fukuzawa et al. such that includes wherein the management information further includes reporting document information to be used for a journal information or a ballast process report in order to, for example, log information related to operation of the ship.
  	Per claim 4, Fukuzawa et al. do not disclose wherein the processing part manages remaining amounts of chemicals necessary for the pieces of equipment of the ballast water process equipment, the boiler equipment, and the water desalination process equipment and arranges any one of the drugs at an anchorage site of the ship in accordance with the remaining amount of the chemical
   	Kuhlgatz disclose a system wherein radio transmissions are shared between a ship and a location on land ([0017-0018]) in order to, for example, data regarding ship operations and ensure that the ship has adequate resources on hand.
 	Accordingly, it would have been readily obvious for the skilled artisan to modify the system of Fukuzawa et al. such that it includes wherein the processing part manages remaining amounts of chemicals necessary for the pieces of equipment of the ballast water process equipment, the boiler equipment, and the water desalination process equipment and arranges any one of the drugs at an anchorage site of the ship in accordance with the remaining amount of the chemical
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
06/08/22